CONCURRING OPINION
Oliver, Presiding Judge:
Por the reasons set forth in my dissenting opinion filed in Strohmeyer & Arpe Co. v. United States, 10 Cust. Ct. 251, C. D. 764, I concur in the conclusion of my associate, Judge Cole, as I am of opinion that the imported merchandise, being a mixture of wool wax and paraffin, neither of which is subject to duty, is entitled *66to entry free of duty under the provisions of paragraph 1796 of the Tariff Act of 1930 (United States v. Morningstar, 168 Fed. 541).